United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       April 6, 2006
                        _______________________
                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-30647
                            Summary Calendar
                        _______________________


                 SAUNDRA L ATTAWAY; KENNETH B ATTAWAY

                                                 Plaintiffs - Appellants

                                     v.

                              ALBERTSONS INC

                                             Defendant - Appellee
________________________________________________________________

         On Appeal from the United States District Court
              for the Western District of Louisiana
                         No. 5:04-CV-668
_________________________________________________________________


Before JONES, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

           Appellants Saundra Attaway (“Attaway”) and her husband

Kenneth Attaway challenge the district court’s grant of summary

judgment in favor of Appellee, Albertson’s Inc. (“Albertson’s”).

Agreeing that Appellants have not demonstrated a genuine issue of

material fact and that the moving party is entitled to judgment as

a matter of law, we AFFIRM.



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    I. BACKGROUND

              The facts are undisputed.          On February 16, 2003, Attaway

visited      Albertson’s,     a    grocery     store    located     in   Shreveport,

Louisiana.     Attaway contends that as she was leaving the store, she

tripped and fell on a wrinkle or fold in a floor mat and suffered

significant injuries.         Albertson’s had placed the mat at the door

because of rainy conditions earlier in the day.                    Attaway contends

that the rug was old and tattered and would not lay flat.

              The Attaways sued Albertson’s for negligence in Louisiana

state court seeking damages for medical expenses, lost income, and

loss of consortium.       Albertson’s removed the case to federal court

and moved      for   summary       judgment.      The   district     court    granted

Albertson’s      motion      for    summary     judgment,     dismissing      all   of

Attaway’s claims with prejudice.               The Attaways timely appealed to

this court      from   the    district      court’s     judgment.        Pursuant   to

28 U.S.C. § 1291, this court has jurisdiction to hear the appeal.

                                   II. DISCUSSION

              A district court’s grant of summary judgment is reviewed

de   novo,    applying    the      same   standards     as   the   district    court.

Priester v. Lowndes County, 354 F.3d 414, 419 (5th Cir. 2004).

Summary judgment is appropriate if “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to

                                           2
any material fact and that the moving party is entitled to judgment

as a matter of law.”     FED R. CIV. P. 56©); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 312-33, 106 S. Ct. 2548, 2552-53 (1986).        On

a motion for summary judgment, a court must review the facts in the

light most   favorable    to   the   nonmovant.   Walker   v.   Thompson,

214 F.3d 615, 624 (5th Cir. 2000).

          Attaway contends that Albertsons’s was negligent and

created an unreasonable risk of harm by placing a worn and flimsy

mat in the entranceway of the store.      To prevail under a negligence

action against a merchant under Louisiana law, Attaway must prove

the following:

     1.    The condition presented an unreasonable risk of
           harm to the claimant and that risk of harm was
           reasonably foreseeable.
      2.   The merchant either created or had actual or
           constructive notice of the condition which caused
           the damage, prior to the occurance.
      3.   The merchant failed to exercise reasonable care.
           In determining reasonable care, the absence of a
           written or verbal uniform cleanup or safety
           procedure is insufficient, alone, to prove failure
           to exercise reasonable care.
LA. REV. STAT. § 9:2800.6(B).

          To show constructive notice, the claimant must prove that

the condition existed for such a period of time that it would have

been discovered if the merchant had exercised reasonable care.

LA. REV. STAT. § 9:2800.6(C)(1). There is no bright line time period

relative to the duration of the condition; however, Attaway must


                                     3
make a “showing of some time period.”           Kennedy v. Wal-Mart Stores,

Inc., 733 So.2d 1188, 1190-91 (La. 1999).

           Based upon a careful review of the record before us,

Attaway has failed to establish that the mat upon which she tripped

and fell constituted a dangerous or negligent condition.               Attaway

admitted in her deposition that she never saw a wrinkle or fold in

the mat, either before or after she fell. Furthermore, Attaway did

not provide any evidence that anyone else had seen the alleged

wrinkle   or   fold   in   the   mat.        Attaway   did   not   produce   any

significant probative evidence showing that Albertson’s had actual

or constructive notice of the condition prior to her fall.               A mat

by the doors of a retail establishment is not, in and of itself, an

inherently dangerous situation.             Moreover, Louisiana courts have

held that the failure to place mats inside an entranceway that can

become slippery during a rainfall constitutes negligence.                    See

Bergeron v. Se. La. Univ., 610 So. 2d 986, 988-89 (La. Ct. App.

1998).    Attaway’s evidence consisted only of speculation and

conclusory statements.

           The evidence fails to satisfy Attaway’s burden under LA.

REV. STAT. § 9:2800.6.      Therefore, the district court’s grant of

Albertson’s motion for summary judgment was proper.

                                 CONCLUSION

           For the foregoing reasons, we AFFIRM.

                                                                     AFFIRMED.

                                        4